Citation Nr: 0420296	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  95-11 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	D. D. Wedemeyer, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active service from January 1966 to October 
1969.

Service connection for PTSD was denied by the RO by rating 
decisions in October 1991 and July 1992. The veteran was 
notified of these decisions and did not appeal.

By rating action in March 1994, the RO found that new and 
material evidence had not been submitted to reopen the claim 
of service connection for PTSD.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1994 decision by the 
RO, which found that new and material evidence had not been 
submitted to reopen the claim of service connection for PTSD.  
A personal hearing at the RO was held in June 1995.  In April 
1996, the RO found that new and material evidence had been 
submitted to reopen the claim.  However, the RO determined 
that the evidence did not show that the veteran had a 
verified stressor to support the diagnosis of PTSD, and the 
claim was denied.  The Board remanded the appeal to the RO 
for additional development in October 1996.

This matter is again before the Board as a result of an Order 
of the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court"), issued in April 2000, which 
vacated the August 1999 decision of the Board and remanded 
the appeal for compliance with instructions set forth in the 
Joint Motion for remand.

In December 2000, the Board remanded the case to the RO for 
compliance with terms of the Joint Motion.  The case was 
returned to the Board in February 2002.  

With respect to another procedural matter, in September 2002, 
the Board undertook additional development on the PTSD 
service connection appellate issue, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2)).  However, on May 1, 
2003, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) in Disabled American Veterans v. 
Secretary of Veterans Affairs invalidated a portion of the 
Board's development regulations, specifically 38 C.F.R. § 
19.9(a)(2), and (a)(2)(ii).  See Disabled American Veterans, 
et al., v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  Due to procedural due process concerns as a 
result of the Federal Circuit's partial invalidation of the 
Board's development regulations, the Board in July 2003 
remanded the PTSD service connection appellate issue to the 
RO for additional evidentiary development.  The RO has 
returned the case to the Board for further appellate review.  


FINDING OF FACT

The veteran has PTSD, which was probably caused by stressful 
events he experienced in service.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
PTSD was incurred as a result of service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records indicate that the veteran was 
seen by psychiatric services on one occasion in September 
1968.  The veteran was referred for consultation because of 
disciplinary problems. At that time, the veteran stated, "I 
don't seem to be doing good at all and I'm in trouble again; 
there doesn't seem to be much purpose in what I'm doing and I 
get shuttled around from one job to another and I feel I 
could do so much if I got a job where I could use my 
brains."  The examiner noted that the veteran was obviously 
despondent and confused. In a state of frustration, the 
veteran went AWOL (absent without leave) for five days to 
visit his girlfriend in Georgia.  The veteran reported that 
he got along well with his parents and siblings, and did well 
academically in high school.  The veteran reported that he 
did not drink or smoke to any extent.  On mental status 
examination, the veteran was despondent, anxious, and 
frustrated with the idea that his future in the Navy was 
hopeless and that he was doomed to dishonorable discharge.  
The examiner indicated that the veteran was well motivated 
for service and believed that some counseling would be very 
helpful to him.  The veteran was advised that additional 
counseling was available to him if he so desired.  The 
diagnostic impression was situational maladjustment, 
moderately severe, not requiring hospitalization.

The remainder of the veteran's service medical records is 
negative for any complaints, treatment or diagnosis referable 
to any psychiatric disorder.  The veteran's separation 
examination in September 1969 showed his psychiatric status 
was normal.  The veteran's personnel records and separation 
certificate (DD214) show that the veteran was not assigned to 
a combat unit and did not receive any combat action awards or 
decorations for valor.

On his original application for VA compensation benefits in 
June 1975, the veteran made no mention of any psychiatric 
problems, and no pertinent findings or diagnoses referable to 
a psychiatric disorder were noted on VA examination in 
September 1975.  At that time, the veteran reported that he 
was employed as an engineering aid since June 1973, and had 
not lost any time at work.  

In a letter received in July 1992, the veteran reported that 
his duties in Vietnam were to load and off load ships, boats, 
and trucks with supplies for units in I Corps.  "When I 
worked nights every other month I would ride shotgun on the 
supply trucks in our area, Danang, Red Beach, Marble 
Mountain, to make sure the supplies got the units. Sometimes 
the units were on red alert, sometimes not."  The veteran 
also reported that during the TET Offensive, he and two other 
people were sent to area units to help evacuate or move 
supplies off shore.  

The veteran testified at a personal hearing at the RO in June 
1995, that a Marine committed suicide after being court 
martialed for killing an unarmed civilian, and that he 
"heard the shot that took his head off."  The veteran 
reported that he helped build pallets for the bodies of 
sailors who were killed on the USS Forrestal.  He testified 
that he did not actually assist in the removal of the bodies 
and only saw the bodies from a "distance" as he was leaving 
the pier.  He also testified that he saw dead and wounded 
soldiers at China Beach Hospital, saw a Vietnamese civilian 
run over by a truck, knew a soldier who had his head blown 
off during a rocket attack, and that a Navy Chief and 
Vietnamese laborer were crushed by falling cargo.  The 
veteran also testified that he was trained by Navy Seals in 
counter-insurgency, but did not actively work with them.

On a PTSD questionnaire for a VA Social Survey in July 1995, 
the veteran reported that he was exposed to a number of life 
threatening situations in Vietnam that included receiving 
sniper fire while on patrol; being on patrol with land mines, 
anti personnel weapons, trip wires, and booby traps; being 
ambushed on patrol; being in convoys on mined roads and 
hitting mines; being involved in covert operations 
(considered confidential); tending to wounded as medic or 
helper; and being involved in post combat duty such as the 
recovery of bodies, hospital, first aid and mortuary detail.  

On a VA Social Survey in July 1995, the veteran reported that 
he talked to a Marine who was being court-martialed for 
shooting an unarmed Vietnamese coming through the fence.  The 
veteran said that one day the Marine walked up to him and 
inquired as to his reaction should the Marine shoot himself.  
The Marine then proceeded to do just that in the locker room.  
He said, "this was my introduction to Vietnam."  The 
veteran reported that he was then sent to Da Nang and 
assigned to Deep Water Pier "where all the ocean vessels 
would unload," and was part of a "pier team."  He was 
billeted in a houseboat and stayed there for about eight 
months.  The barges were air conditioned and sunk low in the 
ground.  The veteran reported that he was a checker of 
incoming supplies and that he had some Vietnamese soldiers 
riding shotgun.  These were not people that they trusted, so 
sometimes he would "do" the shotgun; that is, guard the 
people who were loading and unloading and guard the supplies 
that were being loaded and unloaded because they were never 
sure who they could trust.

The veteran reported that the Deep Water Pier was attacked in 
July, and that he saw the attack from a distance.  He said 
the Air Force barracks were hit and planes were blown up.  He 
saw the explosions, and could smell the acrid smell and feel 
the heat.  He said he was also involved in a forest fire.  
After the fire, some Afghan troops were brought in.  He said 
that the bodies were brought in and that he got the pallets 
ready for them to stack the bodies on and watched them stack 
them up.  The veteran said that there were many separate body 
parts in the bags, and they would jiggle the body parts to 
make it seem like each bag had at least enough of a human 
being in there to consider it to have been a body.  He 
remembered this vividly.  He also recalled one guy had no 
legs, and another person had only one arm.  He said he saw a 
lot of mangled bodies during the TET offensive.  He said he 
was introduced to a soldier one day, and that later the same 
day the man's head was completely blown off. He said he 
talked to a guy who had no legs and one arm who said he was 
just happy to be alive.  Once a soldier, in response to fire 
from below, went over and killed everyone in the area where 
the fire started.  He said that during this period (TET 
offensive), he got a presidential Citation for working under 
fire for a whole week straight without sleep.  

The veteran reported that he rode shotgun, loaded and 
unloaded equipment, and watched and guarded supplies for an 
entire week without sleep because the fighting was so fierce 
and the need for ammunition and supplies was so great.  He 
said that one time, on one of the barges he was working on, 
the SEALS found some plastic explosives under the barge.  
This made him very nervous.  The veteran reported that when 
he was leaving Vietnam in June 1968, he was supposed to get 
on a "cattle car" but it was overloaded, so he waited for 
the next one.  As the train moved out, it exploded and many 
people were killed.  He said that from that point on, he was 
worried about whether he was going to get out alive.  On the 
way home, the veteran said that they were warned that a 
Marine had been shot by a female hippie at the airport and 
that they were landing on a different day.  They were also 
told not talk about Vietnam and just let people know he was 
in the service, but not actually coming back from Vietnam.  

After his discharge from service, the veteran had difficulty 
finding a job and collected unemployment for more than a 
year.  He subsequently found employment and held a number of 
jobs over the years.  Later, he went to college and received 
his Bachelors degree in anthropology.  Since his divorce in 
1984, the veteran attempted to start a number of businesses, 
but none was successful.

In terms of his trauma, he remembered the dismembered bodies, 
the loss of close associates, the guy who got blown away, and 
the Marine who killed himself.  He saw bodies literally blown 
away and knew that he should have died himself but did not, 
and this bothered him.  He said he could not forget Vietnam.  
The veteran reported that he avoided crowds in bars and was 
afraid that if he ever got into an altercation, he would kill 
someone.  He reported that there were several times when he 
was close to killing someone.  He felt bad because he was 
extremely threatening and had a lot of trouble maintaining 
relationships with anyone.  He was referred to several 
Vietnam veterans programs in the area and said that he would 
not have filed a claim but for the fact that his friends 
insisted on his doing so.  The veteran reported that talking 
about his experiences was painful for him, and he would 
really prefer to avoid talking about it if he could possibly 
help it.  He had nightmares and difficulty sleeping.  

On VA Psychological Assessment in June 1998, the veteran 
reported that he worked in combat zones and saw dismembered 
bodies on a daily basis while stationed in Vietnam.  The 
veteran showed limited motivation for the evaluation and 
frequently complained about the testing.  In summary, the 
examiner indicated that the veteran served in Vietnam for 
over one year with the Navy, where he was in war zones 
frequently and apparently viewed dismembered bodies on a 
daily basis.  The test and interview data showed the veteran 
to be a guarded, angry individual with many symptoms of PTSD.  
He scored 127 on the Mississippi Scale, which was consistent 
with that diagnosis.  His MMPI2 profile, while mostly within 
normal limits, nonetheless showed chronic depression, 
interpersonal conflict, paranoid ideation, and emotional 
restriction with potential for violent behavior.  There was 
no evidence of psychotic disturbance.  The examiner concluded 
that the veteran met the DSM-IV criteria for PTSD.

On VA psychiatric examination in March 1999, the veteran 
reported that he lived by himself since his divorce in early 
1987.  He lived in the same home for over 22 years in a very 
isolated area by choice, as he did not trust "the violence 
within me, from the training that I received by Navy Seals at 
the Amphibious Base in Little Creek Virginia.  He stated that 
he served in Vietnam during the TET offensive.  He was mainly 
around the Da Nang River area and lived on a barge right 
across from the Ho Chi Min Trail.  He served in counter 
insurgency activities and was with the Deep Water Pier unit.  
He talked about Monkey Mountain in Camp TenSha often 
throughout the interview.  He reported that he was involved 
with supplying people as well as getting them out of harms 
way.  He reported that he rode shotgun on supply trucks and 
often had to shoot Vietnamese who were attempting to steal 
supplies from their truck.  The veteran reported that he was 
constantly around death and destruction, and that he went to 
the Da Nang Hospital daily between September 1967 and June 
1968 for treatments of a facial skin rash.

The veteran also reported that it was at the Da Nang Hospital 
where he was exposed to many combat casualties.  The veteran 
reported that he was numbed emotionally by the vast amount of 
dismembered bodies that he saw, some of whom were still 
alive.  On another occasion, the veteran reported that he 
looked right through a soldier's leg that had been torn away 
by a piece of shrapnel, which ripped the muscle away from the 
bone.  He saw another body that had been completely blown 
apart by shrapnel.  The veteran reported his first dose of 
reality was when a comrade committed suicide in July 1967 
after being court martialed for shooting an unarmed 
Vietnamese.  In August 1967, the veteran reported that he saw 
the remains of about 135 men who had burned to death aboard 
the USS Forrestal.  The veteran stated that it was his job to 
get pallets ready for what was left of their bodies.  The 
veteran also stated that a Chief Petty officer at the Deep 
Water Pier and a few Vietnamese civilians were killed when 
cargo was accidentally dropped on them.  In addition, the 
veteran stated that he found out that a comrade who he had 
met earlier the same day of the TET offensive had his head 
blown off by a rocket around Bridge Ramp.  He could see round 
of bombs being dropped by US planes on enemy Vietnamese the 
day after the TET offensive broke out.

On mental status examination, the examiner indicated that the 
veteran seemed to show severe psychic numbing and was not 
tearful at any time during the exam.  His thought content 
focused on how he was victimized by being put in a war where 
he could not advance to defeat the enemy, and felt that he 
was lucky to survive the war as a result.  The diagnosis on 
Axis I was PTSD.

The examiner commented that the veteran was exposed to much 
death and destruction while he was in Vietnam with the Navy 
doing counter insurgency jobs from June 1967 to June 1968.  
The examiner noted that the veteran reported that he should 
have gotten out of Vietnam two days earlier, but said that he 
was fortunate that he did not, as the cattle car that he was 
suppose to leave on had been up blown up by a Vietnamese 
driver.  The examiner indicated that it appeared that the 
veteran was in danger constantly throughout his one-year tour 
even to the very last day before he left.  The examiner 
stated that the veteran appeared to have severe psychic 
numbing clinically from what he could tell from his 
evaluation.  The examiner concluded that the veteran had 
severe PTSD due to his traumatic experiences in Vietnam.

Evidence recently associated with the claims folder, as 
discussed in detail below, indicates that the veterans unit 
was attacked and sustained some casualties during the time he 
was with the unit.

Legal Analysis

In light of the grant of benefits, no further notice or 
development is required to comply with the Veteran's Claims 
Assistance Act of 2000 (VCAA) as to this claim.  38 U.S.C.A. 
§§ 5103, 5107.  

The veteran is seeking service connection for PTSD.  He 
essentially contends that he suffers from PTSD as a result of 
his service in U.S. Naval Support Activity (NAVSUPPACT) in 
the Republic of Vietnam.  Specifically, the veteran alleged 
that while in Vietnam he was exposed to a number of life 
threatening situations that included receiving sniper fire 
while on patrol.  He also reported that in July 1967 Deep 
Water Pier was attacked, which he saw from a distance.  The 
Air Force barracks were hit and planes were blown up.  He saw 
the explosions, and could smell the acrid smell and feel the 
heat.  

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability (in this case, a psychiatric 
disorder) was incurred in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  Notwithstanding the lack of a diagnosis 
of a psychiatric disorder during service, service connection 
may still be granted if all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2003); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

With specific reference to PTSD, establishing service 
connection for PTSD requires: (1) a current medical diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  See 38 C.F.R. § 
3.304(f) (2001); Anglin v. West, 11 Vet. App. 361, 367 
(1998); Gaines v. West, 11 Vet. App. 353, 357 (1998), Cohen 
v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi v. Brown, 10 
Vet. App. 307 (1997).  The diagnosis of PTSD must comply with 
the criteria set forth in DSM-IV.  See generally Cohen v. 
Brown, supra; 38 C.F.R. § 4.125 (2001).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter, a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is consistent with the circumstances, conditions, 
and hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  If the evidence establishes that the 
veteran was a prisoner-of-war under the provisions of Sec. 
3.1(y) of this part and the claimed stressor is related to 
that prisoner-of-war experience, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions and hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in- service stressor.  38 U.S.C.A. § 1154(b); 64 
Fed. Reg. 32,807 (June 18, 1999), codified at 38 C.F.R. § 
3.304(f) (effective March 7, 1997).

38 U.S.C.A. § 1154(b) provides that, with respect to combat 
veterans, "[t]he Secretary shall accept as sufficient proof 
of service-connection [of a claimed injury or disease] 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions and hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary."  
See also 38 C.F.R. § 3.304(d) (2003).

In July 2003, the Board remanded this case so that further 
effort could be made to verify the veteran's alleged in-
service stressors.  At that time, a review of the evidence 
did not establish that the veteran was exposed to combat 
while in Vietnam.  The veteran had not received any awards or 
decorations indicative of combat, and that there was no other 
corroborative evidence of record supporting his contention 
that he had been exposed to combat in service.  Thus, it was 
determined that additional evidentiary development was 
required in order to verify his alleged in-service stressors.  
This time the attempt to verify stressors produced positive 
results.

While this case was in remand status, extracts from the 
Monthly Historical Summary of Commander, Naval Forces were 
received from the Department of Navy, Naval Historical 
Center.  According to these records, during the month of July 
1967, the enemy mounted numerous mortar, rocket, and 
artillery attacks against the facilities of Naval Support 
Activity, Danang and its outlying detachments.  On July 3, 
the NAVSUPPACT detachment at Dong Ha came under a heavy 
rocket and mortar attack.  Approximately 200 rounds landed in 
and around the immediate base area and a number of the 
detachment's buildings were damaged by flying shrapnel.  
There were no casualties.  Shortly after midnight on July 15, 
enemy rockets struck Danang Air Base.  Eight military 
personnel were killed during the attack and 155 others were 
wounded.  The enemy barrage, last approximately 45 minutes, 
started numerous fires and resulted in extensive structural 
damage to U.S. Navy, Marine, and Air Force facilities.  In 
November 1967, there were 19 sniper incidents reported from 
the various NAVSUPPACT installations.  The incidents varied 
from single sniper rounds to several attacks involving more 
than a hundred incoming rounds.  There were no casualties or 
damages sustained as a result of the attacks.  

The Board finds that the above extracts from the Monthly 
Historical Summary of Commander, Naval Forces Vietnam are 
sufficient to corroborate the alleged in-service stressors of 
incoming sniper fire, mortar and artillery attacks, extensive 
structural damage, and explosions.  Although we recognize 
that this evidence may not establish with absolute certainty 
that the veteran was present on the scene of the incidents, 
the Board believes that such a degree of corroboration is not 
necessary.  In this regard, we note the case of Pentecost v. 
Principi, 16 Vet. App. 124 (2001), in which the Court held 
that unit records showing that a base had been under rocket 
attack while the veteran was stationed there were sufficient 
to corroborate the veteran's account of having come under 
enemy fire.  In that case, the veteran reported that the 
attacks had occurred at his military base, and the 
appropriate military authority subsequently verified that 
attacks had indeed occurred at his military base during the 
period in which the veteran was stationed there.  As in 
Pentecost, the veteran in the present case has submitted 
evidence showing that members of his company were exposed to 
incoming sniper fire, mortar, and artillery attacks while the 
veteran was stationed in Vietnam.  For these reasons, the 
Board finds that there is credible supporting evidence that 
the claimed in-service stressor actually occurred.

Having considered all evidence in the light most favorable to 
the veteran, and resolving all doubt in his favor, the Board 
finds that service connection is warranted for PTSD.  In this 
regard, although it has not been shown that the veteran more 
likely than not participated in combat, the veteran has been 
diagnosed with PTSD, and has reported stressors of incoming 
sniper fire, mortar, artillery attacks and witnessing 
structural damage to military facilities, the occurrence of 
which was confirmed by the unit histories of NAVSUPPACT.  The 
Board finds the veteran's reports of traumatic and life 
threatening situations, which include numerous attacks, 
casualties, and extensive structural damage to military 
facilities, along with confirmation that the stressors 
occurred, and especially considering Pentecost v. Principi, 
16 Vet. App. 124 (2002), along with the veteran's current 
diagnosis of PTSD, to be sufficient evidence to find that the 
veteran was exposed to these stressors in service, and 
currently suffers PTSD as a result.  Therefore, with 
resolution of reasonable doubt in the appellant's favor, 
service connection is warranted for the veteran for PTSD. 


ORDER

Service connection for PTSD is granted. 


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



